UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 ePlus inc. (Exact name of registrant as specified in its charter) Delaware (State of Incorporation or Organization) 54-1817218 (I.R.S. Employer Identification No.) 13595 Dulles Technology Drive Herndon, Virginia (Address of Principal Executive Offices) 20171-3413 (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Stock, par value $.01 per share The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.ý If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. ¨ Securities Act registration statement file number to which this form relates: N/A (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: None INFORMATION REQUIRED IN REGISTRATION STATEMENT ePlus inc. (the “Company”) is filing this Form 8-A in connection with the transfer of the quotation of its common stock from the National Quotation Bureau “pink sheet” service to the listing of its common stock on the NASDAQ Stock Market LLC, which is expected to become effective on September 3, 2008. Item 1.
